DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 40-42, 46-49, 56 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Wilcox U.S. Patent Application Publication No. 2005/0238188 A1 and further in view of Bahmanyar et al. U.K. Patent Application No. GB 2571141 A.
             Regarding claims 40 and 56, Wilcox discloses a sensor comprising: a substrate (paragraph 0030, 3-base substrate); and a corrugated diaphragm (paragraph 0027, second sentence, membrane 1 may be corrugated) offset from the substrate, the corrugated diaphragm being configured to deflect responsive to a sound wave impinging on the corrugated diaphragm (Fig. 1, paragraph 0027, second sentence, acoustic signals 4 impinge upon a membrane 1 (which may be plano, concave, convex, ribbed, corrugated or of other deformation), held in place over a bounding frame 2, which may be of any shape appropriate (circular, elliptical, polygonal, ribbon or other), causing the membrane to vibrate mechanically in response); and in which a cavity (Figs. 1, 8 and paragraph 0028, the second and third sentences) the area where LED (9) and phototransistor (10) are located) is defined between the corrugated diaphragm and the substrate, the corrugated diaphragm forming a top surface of the cavity (1-membrane, Fig. 1) and the substrate forming a bottom surface of the cavity (3-base substrate). Wilcox does not expressly disclose a pressure in the cavity is lower than a pressure outside of the cavity.  In a related field of endeavor, Bahmanyar discloses a pressure sensor (100-sensor) comprising: a substrate (110-enclosure); a diaphragm (130-membrane) offset from the substrate, the diaphragm being deflected by pressure exerted on the diaphragm; and a cavity formed between the diaphragm (1-membrane) and the substrate (3-base substrate), a pressure in the cavity lower than a pressure outside the cavity (the rigid enclosure may include a cavity of compressible fluid at a (known) reference pressure, including low pressures such as a vacuum which may be close to a perfect vacuum, Fig. 3 and page 5, lines 19-20). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide a cavity at a pressure near a perfect vacuum as taught by Bahmanyar in the cavity of Wilcox for measuring pressures less than normal atmospheric pressure.
             Regarding claim 41, the combination of Wilcox in view of Bahmanyar further discloses the corrugated diaphragm comprises one or more of: a membrane (Wilcox paragraph 0027, membrane 1); a plate; and/or a conductive diaphragm.  
             Regarding claim 42, the combination of Wilcox in view of Bahmanyar further discloses circuitry configured to enable generation of an electrical signal based on the deflection of the corrugated diaphragm (Wilcox, paragraph 0028, “…  base 3, which may be solid or may have an aperture or apertures cut into it to allow the passage of acoustic signals from the back, and which may be a printed circuit board, and the sensor may be electrically connected to conductive pathways upon it. Electromagnetic energy, such as visible or infrared light is propagated from light-emitting diode (LED) 9 toward the surface of membrane 1. This light is reflected off the membrane and detected by phototransistor 10, producing an electric current. This current is sent to circuit 7, where by any of numerous known methods it is converted to an appropriate voltage for further mixing, amplification or other possible manipulation before being routed to a microphone preamplifier.)
              Regarding claims 46 and 47, the combination of Wilcox in view of Bahmanyar further discloses a surface of the corrugated diaphragm facing the substrate is reflective; the substrate comprises: a light source positioned to illuminate the reflective surface of the corrugated diaphragm; and a detector configured to generate an electrical signal based on light reflected from the reflective surface of the corrugated diaphragm (Wilcox paragraph 0028, A reflective position emitter-sensor 5 (hereafter known as an "optosensor") is affixed to base 3, which may be solid or may have an aperture or apertures cut into it to allow the passage of acoustic signals from the back, and which may be a printed circuit board, and the sensor may be electrically connected to conductive pathways upon it. Electromagnetic energy, such as visible or infrared light is propagated from light-emitting-diode (LED) 9 toward the surface of membrane 1. This light is reflected off the membrane and detected by phototransistor 10, producing an electric current. This current is sent to circuit 7, where by any of numerous known methods it is converted to an appropriate voltage for further mixing, amplification or other possible manipulation before being routed to a microphone preamplifier.)
             Regarding claim 48, the combination of Wilcox in view of Bahmanyar further discloses the cavity is hermetically sealed (Bahmanyar page 5, line 32).  
             Regarding claim 49, the combination of Wilcox in view of Bahmanyar further discloses the cavity is at near-vacuum pressure (Bahmanyar page 5, lines 19-20, the rigid enclosure may include a cavity of compressible fluid at a (known) reference pressure, including low pressures such as a vacuum which may be close to a perfect vacuum.) 
             Regarding claim 57, Wilcox discloses a method for making a sensor comprising: forming a corrugated diaphragm (paragraph 0027, second sentence, membrane 1 may be corrugated) offset from a substrate (paragraph 0030, 3-base substrate); a thickness of the corrugated diaphragm being sufficient for the corrugated diaphragm to deflect responsive to a sound wave impinging on the corrugated diaphragm (Fig. 1, paragraph 0027, second sentence, acoustic signals 4 impinge upon a membrane 1 (which may be plano, concave, convex, ribbed, corrugated or of other deformation), held in place over a bounding frame 2, which may be of any shape appropriate (circular, elliptical, polygonal, ribbon or other), causing the membrane to vibrate mechanically in response); and defining a cavity (Figs. 1, 8 and paragraph 0028, the second and third sentences) the area where LED (9) and phototransistor (10) are located)     between the corrugated diaphragm (1-membrane, Fig. 1) and the substrate (3-base substrate), the corrugated diaphragm forming a top surface of the cavity and the substrate forming a bottom surface of the cavity. Wilcox does not expressly disclose the cavity is hermetically sealed.  In a related field of endeavor, Bahmanyar discloses a pressure sensor (100-sensor) comprising: a substrate (110-enclosure); a diaphragm (130-membrane) offset from the substrate, the diaphragm being deflected by pressure exerted on the diaphragm; and a cavity formed between the diaphragm (1-membrane) and the substrate (3-base substrate), a pressure in the cavity lower than a pressure outside the cavity (the rigid enclosure may include a cavity of compressible fluid at a (known) reference pressure, including low pressures such as a vacuum which may be close to a perfect vacuum, Fig. 3 and page 5, lines 19-20) and the cavity is hermetically sealed (Bahmanyar page 5, line 32). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide a cavity at a pressure near a perfect vacuum as taught by Bahmanyar in the cavity of Wilcox for measuring pressures less than normal atmospheric pressure.
             Claims 43, 44, 58 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Wilcox et al. in view of Bahmanyar et al. as applied to claim 40 above, and further in view of Peng et al. U.S. Patent No. 10,779,100 B2.
             Regarding claim 43, the combination of Wilcox in view of Bahmanyar does not expressly disclose the corrugated diaphragm comprises a conductive diaphragm and the substrate comprises an electrode. In a related field of endeavor, Peng discloses a microphone comprising: 
a conductive diaphragm (26-diaphragm, Figs. 4, 8, 13, col. 2, lines 50-60, the diaphragm 26 includes polycrystalline silicon (polysilicon) doped to be conductive. In one embodiment, the diaphragm 26 is formed by deposition and patterning. In one example, the deposition includes CVD or other suitable technique. The patterning includes a lithography process and etching. Alternatively, the diaphragm 26 may use other conductive material, such as metal or metal alloy chosen and deposited with low stress. The diaphragm 26 may also be formed to have particular structures, such as corrugated or perforated diaphragms, to relieve film stress.) and the substrate comprises an electrode (32- metal pads, Figs. 8, 13, col. 3, lines 21-29, metal pads 32 are formed on the backside of the first silicon substrate 12 for electrical routing (such as contact pads for diaphragm and plate). Especially, the metal pads 32are formed on the polished surface. In one embodiment, the metal pads 32 include suitable metal or metal alloy, such as copper, aluminum, gold, silver or combination thereof. The formation of the metal pads 32 includes deposition and patterning. The deposition includes physical vapor deposition (PVD) or other suitable technique.) Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a conductive diaphragm as taught by Peng to replace the diaphragm of the combination of Wilcox in view of Bahmanyar to create a capacitive sensor.
            Regarding claim 44, the combination of Wilcox in view of Bahmanyar in view of Peng further discloses circuitry configured to enable generation of an electrical signal based on a voltage between the corrugated diaphragm and the electrode of the substrate (col. 5, lines 51-56
A conductive feature 64 is aligned with one of the vias 24 and includes the corresponding plug 24A. The conductive feature 64 provides a path for electrical routing to a bottom plate while the plug 24A connected with the diaphragm26 provides electrical routing for the diaphragm 26 and col. 6, lines 19-25, referring to FIG. 21, a back plate (bottom plate or plate) 68 is formed on the silicon oxide layer 28. The back plate 68 includes a conductive material layer patterned to have a plurality of vias (through openings) 70 and also isolation vias 71 for isolation purpose such that the microphone unit is isolated from adjacent circuit components, such as other microphone units or drive circuit.) Therefore, it is readily apparent that a voltage change between the diaphragm and substrate generates a signal processed by electrical circuitry to produce an output.
             Regarding claim 58, the combination of Wilcox in view of Bahmanyar does not expressly disclose forming a corrugated diaphragm comprises forming the corrugated diaphragm by a complementary metal-oxide-semiconductor (CMOS) fabrication process and/or microelectromechanical systems (MEMS) fabrication process. However, both CMOS and MEMS manufacturing is well-known in the art. In a related field of endeavor, Peng discloses forming a corrugated diaphragm with a MEMS fabrication process (Peng col. 8, lines 4-24, Thus formed microphone structure 60 and the method making the same have various advantages in different embodiments. In one embodiment, using to silicon substrates bonded thorough silicon and silicon oxide by fusion bonding, the process is simple and cost effective. In another embodiment, the microphone structure with the double plates with symmetric signal is more sensitive to the acoustic signal. In another embodiment, the process flow of the method is compatible with and is easier to be integrated with other integrated circuit components, such as MEMS module or drive circuit.) Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a well-know process as taught by Peng to form the sensor of the combination of Wilcox in view of Bahmanyar.
            Regarding claim 59, the combination of Wilcox in view of Bahmanyar in view of Peng further discloses defining a cavity between the corrugated diaphragm and the substrate comprises removing an insulating layer disposed between the corrugated diaphragm and the substrate by an etching process (Peng col. 9, lines 23-35, the present disclosure provides an embodiment of a method for manufacturing a microphone. The method includes forming a first silicon oxide layer on a first silicon substrate; forming a diaphragm on the first silicon oxide; forming a second silicon oxide layer on the diaphragm and the first silicon oxide layer; attaching a second silicon substrate to the first silicon substrate by fusion bonding; patterning the first silicon substrate to form a first plate with a first plurality of through vias; patterning the second silicon substrate to form a cavity in the second silicon substrate; and etching the first and second silicon oxide layer through the first plurality of vias of the first silicon substrate and the cavity of the second silicon substrate.)
Claims 53-55 are rejected under 35 U.S.C. 103 as being unpatentable over Wilcox et al. in view of Bahmanyar et al. as applied to claim 40 above, and further in view of Buck et al. U.S. Patent No. 9,936,298 B2.
             Regarding claim 53, the combination of Wilcox in view of Bahmanyar does not expressly disclose the corrugated diaphragm comprises multiple concentric corrugations. In a relate field of endeavor, Buck discloses a mems component with a pressure sensitive diaphragm (10-diaphragm element) with multiple concentric corrugations (11-corrugations) (Figs. 1a, 1b and col. 3, lines 45-47, the middle area of diaphragm element 10 was provided with a structuring in the form of circular concentrically situated corrugations 11.) Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize corrugations as taught by Buck for the diaphragm of the combination of Wilcox in view of Bahmanyar to increase the deformation in the attachment area (Buck, col. 3, lines 43-44).
             Regarding claim 54, the combination of Wilcox in view of Bahmanyar in view of Buck further discloses the corrugated diaphragm comprises a corrugation centered around a center of the membrane (Buck Fig. 1b).
             Regarding claim 55, the combination of Wilcox in view of Bahmanyar in view of Buck further discloses the sensor comprises one or more of: a microphone (Buck col. 3, lines 33-36); a transducer; and/or a pressure sensor.  
Allowable Subject Matter
Claims 45 and 50-52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN ENSEY whose telephone number is (571)272-7496. The examiner can normally be reached Monday 7:00-3:30, Tuesday, Thursday, Friday 7:00-2:30 Wednesday - Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN ENSEY/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        13 August 2022